203 Okla. 75 (1950)
218 P.2d 366
FORE
v.
FORE.
No. 33476.
Supreme Court of Oklahoma.
May 9, 1950.
Wells & Wells, of Seminole, for plaintiff in error.
Charles S. Carl, of Wewoka, for defendant in error.
PER CURIAM.
Plaintiff in error has appealed from a judgment entered against him in the trial court and on February 24, 1948, he filed his brief. The authorities therein cited reasonably sustain the allegations of error. The defendant in error has filed no brief and has offered no excuse for such failure. Under such circumstances as stated in Gooldy v. Hines, 186 Okla. 583, 99 P.2d 498, it is not the duty of this court to search the record for some theory upon which to sustain the action of the trial court, but the cause will be reversed and remanded, with directions.
The cause is reversed and remanded, with directions to the trial court to vacate *76 the judgment entered for the plaintiff below and enter judgment for the defendant below.